                Case 4:18-cv-05999-JSW Document 83-5 Filed 08/12/20 Page 1 of 3


Anwar Burton

From:              Anwar Burton
Sent:              Friday, March 20, 2020 2:03 PM
To:                'Kopp, Michael W'; Rusche, Tim
Cc:                Vincent Granberry; Joseph Lavi; James Yoo
Subject:           RE: McGhee vs. Tesoro



Michael,

At the time I accessed the folder I did not see the third data set which consisted of the time
records. I can amend my portion brief accordingly. However, you fail to address the other
substantive issues raised in my brief which relate to rounding and/or time shaving. Not
surprisingly, the time records produced by Defendants reveal employees within the Carson Lab
Unit reveal they were subjected to the same time rounding and/or shaving as Plaintiff. Clearly,
this would be our basis for requesting a larger representative sample that extends beyond the
Carson laboratory unit. More specifically, our proposal would be a 20% sampling of the months
(selected by Plaintiff) during the liability period for which we will receive timecards for all
putative class members as defined in the operative Complaint.

Best,

Anwar Burton, Esq.
LAVI & EBRAHIMIAN, LLP
8889 West Olympic Blvd., Suite 200
Beverly Hills, CA 90211
Tel: (310) 432-0000
Fax: (310) 432-0001
E-mail to: aburton@lelawfirm.com

The information contained herein (and any attachments) is confidential and privileged attorney-
client information or work product intended only for the individual or entity to whom it is
addressed. Any unauthorized use, distribution or copying of this communication is strictly
prohibited. If you have received this communication in error please notify me immediately.
Thank you for your cooperation.  PLEASE CONSIDER THE ENVIRONMENT BEFORE PRINTING
THIS EMAIL.

From: Kopp, Michael W <MKopp@seyfarth.com>
Sent: Friday, March 20, 2020 12:54 PM
To: Anwar Burton <aburton@lelawfirm.com>; Rusche, Tim <TRusche@seyfarth.com>
Cc: Vincent Granberry <VGranberry@lelawfirm.com>; Joseph Lavi <Jlavi@lelawfirm.com>; James Yoo
<jyoo@lelawfirm.com>
Subject: RE: McGhee vs. Tesoro

Anwar:

We’ve reviewed the letter brief, and it seems to put in front of the court some new issues that under the local
rules need to be addressed by a meet and confer.
                                                         1
                                                                                                                            Case 4:18-cv-05999-JSW Document 83-5 Filed 08/12/20 Page 2 of 3
First, your letter brief indicates you did not receive time records for the Carson Lab Unit and you represent to
the Court that we have violated an order. That statement is inaccurate and is the first we are hearing of
that. We have looked into this, and can confirm from our end that we produced the time data well over a
month ago on February 11, 2020 via Kiteworks at TESORO -001607 - TESORO-005529. That should resolve
a significant portion of your brief. We also note that it was disappointing to receive notice/accusation regarding
this erroneous concern via a brief, rather than a phone call or other communication (as required by the local
rules). As recently as March 6, we tried to meet and confer with you (confirming we had already produced the
sampling of time and wage records) and you never responded to raise any issues of an incomplete
production. Moreover, our paralegal specifically walked you through how to access those Kiteworks
documents on February 18, and we never heard anything from you subsequent about any concerns of a
missing production.

Second, you state “Plaintiff proposes a sampling of records for putative class members in order to provide an
accurate analysis of the entire class.” No further details are provided and you never identified the terms of any
sample in a meet and confer, so we have no idea (nor would the Court) what you are contemplating. On
March 6 - we invited you to send a sampling proposal if you have one (“if there is some legitimate basis for
expanding the sampling that has already been produced (e.g. your response to the first point above), please
send us a sampling proposal that we can consider”). You declined any meet and confer. Yet your motion now
says you are open to sampling. We’d like to at least know what you are contemplating (i.e. meet and confer)
before briefing an amorphous request for undefined “sampling.”

Mike




Mike W Kopp | Senior Counsel | Seyfarth Shaw LLP
400 Capitol Mall | Suite 2350 | Sacramento, California 95814-4428
Direct: +1-916-498-7039
mkopp@seyfarth.com | www.seyfarth.com
      To help protect y ou r priv acy , Microsoft Office prev ented automatic download of this picture from the Internet.




The information contained in this transmission is attorney privileged and/or confidential information intended for the use of the individual or entity named above. If
the reader of this message is not the intended recipient, you are hereby notified that any use, dissemination, distribution or copying of this communication is strictly
prohibited.


From: Anwar Burton <aburton@lelawfirm.com>
Sent: Thursday, March 12, 2020 6:04 PM
To: Kopp, Michael W <MKopp@seyfarth.com>; Rusche, Tim <TRusche@seyfarth.com>
Cc: Vincent Granberry <VGranberry@lelawfirm.com>; Joseph Lavi <Jlavi@lelawfirm.com>; James Yoo
<jyoo@lelawfirm.com>
Subject: McGhee vs. Tesoro


[EXT. Sender]


Counsel,

Please see attached joint letter brief. Please insert your portions and return to me for
submission.

Best,
                                                                                                                                                           2
              Case 4:18-cv-05999-JSW Document 83-5 Filed 08/12/20 Page 3 of 3


Anwar Burton, Esq.
LAVI & EBRAHIMIAN, LLP
8889 West Olympic Blvd., Suite 200
Beverly Hills, CA 90211
Tel: (310) 432-0000
Fax: (310) 432-0001
E-mail to: aburton@lelawfirm.com

The information contained herein (and any attachments) is confidential and privileged attorney-
client information or work product intended only for the individual or entity to whom it is
addressed. Any unauthorized use, distribution or copying of this communication is strictly
prohibited. If you have received this communication in error please notify me immediately.
Thank you for your cooperation.  PLEASE CONSIDER THE ENVIRONMENT BEFORE PRINTING
THIS EMAIL.




                                               3
